CHITTENDEN, J.
Epitomized Opinion
• Lawerence brought an action to recover $697, which he claimed was due him as commissions earned in the sale of automobiles for the defendant. Defendant filed a general denial and the jury returned a verdict for the plaintiff. The defendant introduced in evidence a written settlement or release signed by Lawrence. The Ijatter attempted to explain this incident by showing that it,did not in fact cover commissions upon the sale of three trucks, although the settlement specifically referred to both pleasure cars and trucks. This evidence was objected to by, the defendant, but the objection was overruled. The plaintiff prosecuted error, claiming that the admission of such evidence was prejudicial error. In reversing the judgment, the court held:
1. It is prejudicial error to admit oral evidence to' vary or contradict the terms of a written instrument.